DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

Instant application is CON of U.S. Application 16/720,460 (U.S. Patent No. 10,9977,738 B2). Claims 1-18 are presented for examination. Applicant filed a response to a non-final Office action on 07/13/2022 amending claim 1 and adding new claims 2-18. In light of Applicant’s amendments, Examiner has withdrawn the previous objection, and § 112 and § 101 rejections of claim 1. In view of Applicant’s amendment of claim 1 and adding of new claims 2-18, however, Examiner has established new objections for claims 1, 3, 5, 9-10, and 14-18. Further, Examiner has maintained the previous double patenting rejection of claim 1 and established a new double patenting rejection for claims 2-18 in the instant Office action. Since Examiner has maintained the previous double patenting rejection of claim 1 and the new double patenting rejection of claims 2-18 was necessitated by Applicant adding the new claims 2-18, the instant rejection of claims 1-18 is a FINAL rejection of the claims.       

Examiner’s Remarks



Patent Eligibility under § 101: Newly amended independent claim 1 is patent eligible under § 101 because the following features integrate the abstract idea into a practical application: “extract, from data files associated with the first open insurance claim, vulnerability detection features for the first open insurance claim; detect, using the at least one vulnerability detection data model stored in the non-transitory database storage region, one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the vulnerability detection data model is trained with a feature vector customized to the insurance provider such that the feature vector includes claims handling metrics reflecting rules, policies and/or procedures of the insurance provider, and detecting the one or more claim handling vulnerabilities includes identifying one or more vulnerability metrics within the vulnerability detection features that fail to meet the claims handling metrics; and responsive to identifying the one or more vulnerability metrics that fail to meet the claims handling metrics, provide notification, within a user interface screen at a remote computing device of a user, of one or more detected claim handling vulnerabilities in the first open insurance claim, wherein the first open insurance claim is assigned to the user for handling.” Further, newly added independent claim 10 is patent eligible under § 101 because the following features integrate the abstract idea into a practical application: “extract, from data files associated with the first open insurance claim, vulnerability detection features for the first open insurance claim; detect, using the at least one vulnerability detection data model stored in the non-transitory database storage region, one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the vulnerability detection data model is trained to detect one or more vulnerability metrics and/or target variables indicative of a likelihood of claim leakage within the extracted vulnerability detection features of the first open insurance claim, and each of the one or more extracted vulnerability detection features associated with the one or more vulnerability metrics and/or target variables comprises a claim handling vulnerability; and responsive to identifying the one or more vulnerability metrics and/or target variables, provide notification, within a user interface screen at a remote computing device of a user, of one or more detected claim handling vulnerabilities in the first open insurance claim, wherein the first insurance claim is assigned to the user for handling.”
  
Prior Art under § 102/§ 103: The closest prior art, Wassel (2019/0279306 A1), teaches generally a system for detecting claim handling vulnerabilities based on a trained model specific to a particular insurance provider. The prior art, however, fails to teach the following features that can be found in combination in independent claim 1: “extract, from data files associated with the first open insurance claim, vulnerability detection features for the first open insurance claim; detect, using the at least one vulnerability detection data model stored in the non-transitory database storage region, one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the vulnerability detection data model is trained with a feature vector customized to the insurance provider such that the feature vector includes claims handling metrics reflecting rules, policies and/or procedures of the insurance provider, and detecting the one or more claim handling vulnerabilities includes identifying one or more vulnerability metrics within the vulnerability detection features that fail to meet the claims handling metrics; and responsive to identifying the one or more vulnerability metrics that fail to meet the claims handling metrics, provide notification, within a user interface screen at a remote computing device of a user, of one or more detected claim handling vulnerabilities in the first open insurance claim, wherein the first open insurance claim is assigned to the user for handling.” Further, the prior art fails to teach the following features that can be found in combination in independent claim 10: “extract, from data files associated with the first open insurance claim, vulnerability detection features for the first open insurance claim; detect, using the at least one vulnerability detection data model stored in the non-transitory database storage region, one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the vulnerability detection data model is trained to detect one or more vulnerability metrics and/or target variables indicative of a likelihood of claim leakage within the extracted vulnerability detection features of the first open insurance claim, and each of the one or more extracted vulnerability detection features associated with the one or more vulnerability metrics and/or target variables comprises a claim handling vulnerability; and responsive to identifying the one or more vulnerability metrics and/or target variables, provide notification, within a user interface screen at a remote computing device of a user, of one or more detected claim handling vulnerabilities in the first open insurance claim, wherein the first insurance claim is assigned to the user for handling.”


Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,738 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections









Independent claim 1 is objected to because of the following informalities:
The recitation “a non-transitory computer readable memory coupled to the processing circuitry . . . when executed by the processing circuitry, cause the processing circuitry to …” should have “:” after the word “to” because a listing is following the word “to.” The recitation should read: “a non-transitory computer readable memory coupled to the processing circuitry . . . when executed by the processing circuitry, cause the processing circuitry to: . . .”.
Each item (except the last) in the listing after the word “to” (see above) should have “;” at the end and the recitations should read: 
“identify . . . open insurance claims associated with the insurance provider; 
extract . . . vulnerability detection features for the first open insurance claim; 
detect . . . that fail to meet the claims handling metrics; and
responsive to identifying . . . assigned to the user for handling.”
The recitation “detect . . . one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the vulnerability detection data model is trained with a feature vector customized to the insurance provider . . .” should read “detect . . . one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the at least one vulnerability detection data model is trained with a feature vector customized to the insurance provider . . .” because “at least one vulnerability detection data model” has appeared previously in the claim 1. 
The recitation “responsive to identifying . . . provide notification, within a user interface screen at a remote computing device of a user, of one or more detected claim handling vulnerabilities in the first open insurance claim . . .” should read “responsive to identifying . . . provide notification, within a user interface screen at a remote computing device of a user, of the detected one or more  claim handling vulnerabilities in the first open insurance claim” based on previous step of “detecting.”

Dependent claim 3 is objected to because of the following informalities: claim 3 recites “the vulnerability metrics are associated, at least in part, with a medical treatment of the open insurance claim.” This recitation appears to have left out the words “one or more” and  “plan.” The recitation should read: “the one or more vulnerability metrics are associated, at least in part, with a medical treatment plan of the open insurance claim.”
 
Dependent claim 5 is objected to because of the following informality: claim 5 recites “responsive to identifying the one or more vulnerability metrics . . . a respective priority level associated with the detected one or more vulnerability metrics . . .” but this recitation should read “responsive to identifying the one or more vulnerability metrics . . . a respective priority level associated with the identified  one or more vulnerability metrics …” because “one or more vulnerability metrics” are “identified” instead of “detected.”
  
Dependent claim 9 is objected to because of the following informalities: claim 9 recites “extracting the vulnerability detection features for the open insurance claim comprises applying a natural language processing algorithm trained to detect claim vulnerability features within at least a portion of the unstructured data files.” This recitation appears to have left out the word “first” but has added an unnecessary word “files.” The recitation should read: “extracting the vulnerability detection features for the first open insurance claim comprises applying a natural language processing algorithm trained to detect claim vulnerability features within at least a portion of the unstructured data .” 

Independent claim 10 is objected to because of the following informalities:
The recitation “a non-transitory computer readable memory coupled to the processing circuitry . . . when executed by the processing circuitry, cause the processing circuitry to …” should have “:” after the word “to” because a listing is following the word “to.” The recitation should read: “a non-transitory computer readable memory coupled to the processing circuitry . . . when executed by the processing circuitry, cause the processing circuitry to: . . .”.
Each item (except the last) in the listing after the word “to” (see above) should have “;” at the end and the recitations should read: 
“identify . . . open insurance claims associated with the insurance provider; 
extract . . . vulnerability detection features for the first open insurance claim; 
detect . . . associated with the one or more vulnerability metrics and/or target variables comprises a claim handling vulnerability; and
responsive to identifying . . . assigned to the user for handling.”
The recitation “detect . . . one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the vulnerability detection data model is trained to detect one or more vulnerability metrics and/or target variables . . . indicative of a likelihood of claim leakage within the extracted vulnerability detection features of the first open insurance claim, and each of the one or more extracted vulnerability detection features . . .” should read “detect . . . one or more claim handling vulnerabilities among the extracted vulnerability detection features of the first open insurance claim, wherein the at least one vulnerability detection data model is trained to detect one or more vulnerability metrics and/or target variables . . . indicative of a likelihood of claim leakage within the extracted vulnerability detection features of the first open insurance claim, and each of the  extracted vulnerability detection features . . .” because both “at least one vulnerability detection data model” and “extracted vulnerability detection features” have appeared previously in the claim 10. 
The recitation “responsive to identifying the one or more vulnerability metrics and/or target variables, provide notification . . .” should read “responsive to detecting  the one or more vulnerability metrics and/or target variables, provide notification . . .” because “one or more vulnerability metrics” are “detected” instead of “identified.”
 
Dependent claim 14 is objected to because of the following informality: claim 14 recites “applying a natural language processing algorithm trained to detect the one or more vulnerability metrics and/or target variables within at least a portion of the unstructured data files.” This recitation appears to have added an unnecessary word “files.” The recitation should read: “applying a natural language processing algorithm trained to detect the one or more vulnerability metrics and/or target variables within at least a portion of the unstructured data .” 

Dependent claim 15 is objected to because of the following informality: claim 15 recites “the one or more vulnerability metrics and/or target variables are identified, using the vulnerability detection data model, from historic loss data associated with the one or more vulnerability detection features.” This recitation appears to have added the unnecessary words “one or more.” The recitation should read: “the one or more vulnerability metrics and/or target variables are identified, using the vulnerability detection data model, from historic loss data associated with the  vulnerability detection features.” 

Dependent claim 16 is objected to because of the following informalities: claim 16 recites “the one or more vulnerability metrics and/or target variables are identified, using the vulnerability detection data model, from a plurality of closed insurance claims associated with the insurance provider and characterized by a high level of loss characteristics.” Here, based on previous claims, “the one or more vulnerability metrics and/or target variables” are “detected” instead of “identified” and the language is missing the words “at least one.” The recitation should read: “the one or more vulnerability metrics and/or target variables are detected , using the at least one vulnerability detection data model, from a plurality of closed insurance claims associated with the insurance provider and characterized by a high level of loss characteristics.” 
 
Dependent claims 17 and 18 are objected to because of the following informality: claims 17 and 18 recite “responsive to identifying the one or more vulnerability metrics and/or target variables.” This recitations should read “responsive to detecting  the one or more vulnerability metrics and/or target variables” because “the one or more vulnerability metrics and/or target variables” are “detected instead of “identified” based on previous claims.

Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U. Srinivasan and B. Arunasalam, "Leveraging Big Data Analytics to Reduce Healthcare Costs," in IT Professional, vol. 15, no. 6, pp. 21-28, Nov.-Dec. 2013.



















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691